DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the appeal brief filed on 6/14/2022. Claims 1-3 and 5-17 are presently pending and are presented for examination. 
In view of the appeal brief filed on 6/14/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments, see appeal brief, filed 6/14/2022, with respect to the rejection(s) of claim 1 under Schieffelin in view of Nobumoto and Guida have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fischer et al. (DE-102011083980-A1; hereinafter Fischer) in view of Baumgaertner (DE-102012201881-A1).
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (DE-102011083980-A1; hereinafter Fischer; citations based off attached translation) in view of Baumgaertner (DE-102012201881-A1; citations based off attached translation).
Regarding claim 1, Fischer discloses an electric assist system for an electric assist vehicle including a pedal (see Fischer at least [0001]), the electric assist system comprising: 
a crankshaft rotatable by human power of a rider applied to the pedal (see Fischer at least Fig 1); 
a torque sensor that outputs a torque signal in accordance with a magnitude of a torque generated at the crankshaft (see Fischer at least [0036] and [0039] pedal torque detecting means 9); 
an electric motor that generates an assist power that assists the human power of the rider (see Fischer at least [0038] motor 5); 
… 
a controller configured or programmed to receive the torque signal and … to determine a magnitude of the assist power to be generated by the electric motor (see Fischer at least [0039], Fig 2, and [0049] which describes pedal torque detecting means 9 transmitting a signal to control/regulating unit 7; unit 7 then calculates a target bike speed and target wheel angular acceleration; the target wheel angular acceleration, also known as the setpoint angular acceleration, is then used to determine a target engine torque); wherein 
the controller is configured or programmed to calculate a target acceleration from the torque signal based on a rule prepared in advance (see Fischer at least [0019] and [0022]), and to determine the magnitude of the assist power to be generated by the electric motor such that a deviation between the target acceleration and … acceleration is decreased (see Fischer at least [0055] which details a motor adjustment to align an actual acceleration with a setpoint acceleration.  The actual acceleration in this instance is derived from a measurement on a drive wheel, therefore is an angular acceleration, however modifications detailed below would be obvious to one of ordinary skill in the art to substitute a tangential acceleration reading for the angular acceleration).
However, Fischer does not explicitly disclose the following:
…an acceleration sensor that outputs an acceleration signal in accordance with a current acceleration in a travel direction of the electric assist vehicle…
…a controller configured or programmed to receive … the acceleration signal and to determine a magnitude of the assist power to be generated by the electric motor…
…the current acceleration…
Baumgaertner, in the same field of endeavor, teaches the following:
…an acceleration sensor that outputs an acceleration signal in accordance with a current acceleration in a travel direction of the electric assist vehicle (see Baumgaertner at least [0018])…
…a controller configured or programmed to receive … the acceleration signal and to determine a magnitude of the assist power to be generated by the electric motor (see Baumgaertner at least [0018])…
…the current acceleration (see Baumgaertner at least [0018])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the electric assist vehicle as disclosed by Fischer with an acceleration sensor as taught by Baumgaertner to determine an appropriate level of assist power for the electric motor (see Baumgaertner at least [0003]).
Regarding claim 8, Fischer in view of Baumgaertner teach the electric assist system of claim 1, wherein the controller includes a storage that stores the rule prepared in advance (see Fischer at least [0037] and [0049]).
Regarding claim 9, Fischer in view of Baumgaertner teach the electric assist system of claim 8, wherein the rule is a map or a function defining correspondence between the torque signal and the target acceleration (see Fischer at least [0049]).
Regarding claim 10, Fischer in view of Baumgaertner teach the electric assist system of claim 9, wherein the function is a nonlinear function or a linear function (see Fischer at least [0049]).
Regarding claim 13, Fischer in view of Baumgaertner teach the electric assist system of claim 1, wherein 
during a time period in which the rider rotates the pedal to make one rotation of the crankshaft, the torque sensor and the acceleration sensor respectively output the torque signal (see Fischer at least [0046] and [0057] which describes automatic regulation according to torque signals which are monitored over a period of time) and the acceleration signal (see Baumgaertner at least [0006]-[0007] which describes the determination of an acceleration value, representative of an average acceleration, over a period of time) a plurality of times or continuously; and 
the controller is configured or programmed to determine the magnitude of the assist power to be generated by the electric motor a plurality of times or temporally continuously (see Fischer at least [0046]-[0048] which describes a continual monitoring over a period of time to provide the appropriate assistance torque from motor 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electric assist system as taught by Fischer in view of Baumgaertner with an acceleration signal as taught by Baumgaertner to determine an appropriate level of assist power for the electric motor (see Baumgaertner at least [0003]).

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Baumgaertner as applied to claim 1, and further in view of Wikipedia (“PID Controller”; already of record).
Regarding claim 2, Fischer in view of Baumgaertner teach the electric assist system of claim 1, wherein the controller is configured or programmed … to determine the magnitude of the assist power to be generated by the electric motor to decrease the deviation (see Fischer at least [0055] and Fig 2; control unit 7 utilizes a feedback loop to adjust motor torque to align an actual acceleration with a setpoint acceleration).
However, neither Fischer nor Baumgaertner disclose or teach …to perform PID control…
Wikipedia teaches …to perform PID control (see Wikipedia at least page 1/21 which describes a generic PID controller as being a control loop feedback mechanism commonly used in control systems)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controller as taught by Fischer in view of Baumgaertner with PID control as taught by Wikipedia to process feedback signals for determining the assist power magnitude (see Wikipedia at least page 1/21).
Regarding claim 3, Fischer in view of Baumgaertner and Wikipedia teach the electric assist system of claim 2, wherein 
when a current deviation at a current time t is represented as E(t), and feedback gains of a proportional element, a differential element, and an integration element of the assist power control system are respectively represented as Kp, Kd, and Ki, the controller is configured or programmed to determine a motor torque Fm, corresponding to the assist power to be generated, by the electric motor by:
Expression 1
                
                    F
                    m
                    
                        
                            t
                        
                    
                    =
                    K
                    p
                    ×
                    e
                    
                        
                            t
                        
                    
                    +
                    K
                    i
                    ×
                    
                        
                            ∫
                            
                                0
                            
                            
                                t
                            
                        
                        
                            e
                            
                                
                                    τ
                                
                            
                            d
                            τ
                            +
                            K
                            d
                            ×
                            
                                
                                    d
                                    e
                                    (
                                    t
                                    )
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
(see Wikipedia at least pages 5/21 and 6/21 which teach the generic equation referenced in the body of claim 3 and identification of its variables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify controller as taught by Fischer in view of Baumgaertner and Wikipedia with the generic PID control equation shown in Wikipedia to determine a motor torque to be produced by the electric motor to continuously correct the error values as the input signals are continuously updated (see Wikipedia at least page 1/21).
Regarding claim 7, Fischer in view of Baumgaertner and Wikipedia teach the electric assist system of claim 2, wherein
when a current deviation at current time t is represented as E(t), and feedback gains usable to determine a command value of an electric current from a proportion term, a differential term and an integration term regarding a residual deviation are respectively represented as Kp', Kd' and Ki', the controller is configured or programmed to determine the command value Im, of the electric current in the electric motor, by:
Expression 2
                
                    I
                    m
                    
                        
                            t
                        
                    
                    =
                    K
                    p
                    '
                    ×
                    e
                    
                        
                            t
                        
                    
                    +
                    K
                    i
                    '
                    ×
                    
                        
                            ∫
                            
                                0
                            
                            
                                t
                            
                        
                        
                            e
                            
                                
                                    τ
                                
                            
                            d
                            τ
                            +
                            K
                            d
                            '
                            ×
                            
                                
                                    d
                                    e
                                    (
                                    t
                                    )
                                
                                
                                    d
                                    t
                                
                            
                        
                    
                
            
(see Wikipedia at least pages 5/21 and 6/21 which teach the generic equation referenced in the body of claim 7 and identification of its variables, which include a factor of deviation due to the feedback gains association with the previously calculated motor torque value, of which can be updated accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify controller as taught by Fischer in view of Baumgaertner and Wikipedia with the generic PID control equation shown in Wikipedia to determine an electric current to be produced by the electric motor to continuously correct the error values as the input signals are continuously updated (see Wikipedia at least page 1/21).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Baumgaertner as applied to claim 1 above, and further in view of Guida (US-2018/0072381; already of record).
Regarding claim 5, Fischer in view of Baumgaertner teach the electric assist system of claim 1.  However, neither Fischer nor Baumgaertner explicitly disclose or teach the controller is configured or programmed to store, in advance, a table associating a command value of an electric current in the electric motor and a magnitude of a motor torque corresponding to the assist power to be generated by the electric motor to each other, and to refer to the table to determine the command value of the electric current required to generate the motor torque.
Guida, in the same field of endeavor, teaches the controller is configured or programmed to store, in advance, a table associating a command value of an electric current in the electric motor and a magnitude of a motor torque corresponding to the assist power to be generated by the electric motor to each other, and to refer to the table to determine the command value of the electric current required to generate the motor torque (see Guida at least [0050] and [0067] which details a controller using signals to determine an amount of electrical current proportional to a required torque with the assistance of a lookup table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric assist system as taught by Fischer in view of Baumgaertner with a controller that uses a lookup table as taught by Guida to determine the proper amount of current required to achieve an appropriate motor torque (see Guida at least [0115]).
Regarding claim 6, Fischer in view of Baumgaertner teach the electric assist system of claim 1.  However, neither Fischer nor Baumgaertner explicitly disclose or teach the controller is configured or programmed to store, in advance, a table associating a command value of an electric current in the electric motor and a magnitude of a motor torque to each other for each of ranges of magnitudes of the deviation, and to refer to the table to determine the command value of the electric current required to generate the motor torque.
Guida, in the same field of endeavor, teaches the controller is configured or programmed to store, in advance, a table associating a command value of an electric current in the electric motor and a magnitude of a motor torque to each other for each of ranges of magnitudes of the deviation, and to refer to the table to determine the command value of the electric current required to generate the motor torque (see Guida at least [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric assist system as taught by Fischer in view of Baumgaertner with a controller that stores a lookup table relating to an electric motor’s current draw to the motor’s output force as taught by Guida so that the controller will be capable of applying the appropriate amount of current to output a proportionally weighted torque to the drive wheel (see Guida at least [0067]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Baumgaertner as applied to claim 1, and further in view of Marshall et al. (US-2017/0270770; hereinafter Marshall; already of record).
Regarding claim 11, Fischer in view of Baumgaertner teach the electric assist system of claim 1.  However, neither Fischer nor Baumgaertner explicitly disclose or teach the controller includes a high-pass filter that transmits a high-frequency component of a predefined frequency or higher included in the acceleration signal.
Marshall, in the same field of endeavor, teaches the controller includes a high-pass filter that transmits a high-frequency component of a predefined frequency or higher included in the acceleration signal (see Marshall at least [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric assist system as taught by Fischer in view of Baumgaertner with a high pass filter as taught by Marshall to obtain only the desired data within arrange that shows a general trend of data, thereby reducing noise and unnecessary peaks that would otherwise be included in acceleration signals (see Marshall at least [0066], [0069]-[0070], and Figs 8-10).
Regarding claim 12, Fischer in view of Baumgaertner and Marshall teach the electric assist system of claim 11, wherein the controller includes a high-pass filter that transmits a high-frequency component of 5 Hz or higher (see Marshall at least [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electric assist system as taught by Fischer in view of Baumgaertner and Marshall with a high pass filter as taught by Marshall to obtain only the desired data within arrange that shows a general trend of data, thereby reducing noise and unnecessary peaks that would otherwise be included in acceleration signals (see Marshall at least [0066], [0069]-[0070], and Figs 8-10).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Baumgaertner as applied to claim 1, and further in view of Cheng (US-9,126,654; already of record).
Regarding claim 14, Fischer in view of Baumgaertner teach the electric assist system of claim 13, wherein
…
the acceleration signal changes in accordance with the operation of the rider rotating the pedal and an external disturbance applied to the electric assist vehicle (see Baumgaertner at least [0042] and [0007] where an average acceleration value is constantly updated); and
the controller, at a predefined timing, is configured or programmed to calculate the target acceleration from the torque signal (see Fischer at least [0055]), calculate the current acceleration from the acceleration signal (see Baumgaertner at least [0030]-[0033] where a reference acceleration signal is calculated constantly from sensor acceleration signals), and determine the magnitude of the assist power to be generated by the electric motor (see Fischer at least [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electric assist system as taught by Fischer in view of Baumgaertner with updated acceleration signals as taught by Baumgaertner to provide continual updates to an assist motor via a control unit, regarding the torque required from the motor (see Baumgaertner at least [0003]).
However, neither Fischer nor Baumgaertner explicitly disclose or teach …during a time period in which the rider rotates the pedal to make one rotation of the crankshaft, the torque signal changes in accordance with the rotation of the crankshaft that is associated with an operation of the rider rotating the pedal…
Cheng, in the same field of endeavor, teaches 
during a time period in which the rider rotates the pedal to make one rotation of the crankshaft, the torque signal changes in accordance with the rotation of the crankshaft that is associated with an operation of the rider rotating the pedal (see Cheng at least col 1 lines 34-42; col 2 lines 44-46; and Figs 1-2);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric assist system as taught by Fischer in view of Baumgaertner with torque signal fluctuations as taught by Cheng for the advantage of monitoring how input torque varies and from that adapting the system and controller to provide a stable input instead of a fluctuating one.  Cheng also informs the reader of decreased speeds when encountering an external disturbance such as a positive slope which would result in a decreased acceleration, detected by the acceleration sensors as taught by Fischer in view of Baumgaertner (see Cheng at least col 1 lines 49-67).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Baumgaertner as applied to claim 1, and further in view of Suhama et al. (US-2009/0253522; hereinafter Suhama; already of record).
Regarding claim 15, Fischer in view of Baumgaertner teach the electric assist system of claim 1, further comprising:
a motor driving circuit that outputs, to the electric motor, an electric current … controlled in accordance with a command value (see Fischer at least [0042] and Fig 3); wherein 
the controller is configured or programmed to output, to the motor driving circuit, a command value to provide an electric current that is in accordance with the determined magnitude of the assist power (see Fischer at least [0020]).
However, neither Fischer nor Baumgaertner explicitly disclose or teach …at least one of an amplitude, a frequency, and a flow direction…
Suhama, in the same field of endeavor, teaches …at least one of an amplitude, a frequency, and a flow direction (see Suhama at least [0106]-[0107] and Fig 3)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit as taught by Fisher in view of Baumgaertner with an electric current as taught by Suhama to define the relationship between high current amplitudes and the resultant torque outputs from the motor, and from that monitoring to maintain a consistent control of the motor while remaining under efficient operation (see Suhama at least [0007]-[0009]).
Regarding claim 16, Fischer in view of Baumgaertner and Suhama teach an electric assist vehicle comprising the electric assist system of claim 15 (see Fischer at least Fig 3 and [0042]).
Regarding claim 17, Fischer in view of Baumgaertner and Suhama teach the electric assist vehicle of claim 16, further comprising: 
a front wheel and a rear wheel (see Fischer at least Fig 1); and
a power transmission mechanism that transmits the human power of the rider and the assist power to the rear wheel (see Fischer at least Fig 1 and [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/22/2022